Citation Nr: 1016018	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-38 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
tinnitus, assigning a 10 percent evaluation, and denied 
service connection for bilateral hearing loss and a back 
condition.  In July 2008, the Veteran submitted a notice of 
disagreement with regard to the issue of service connection 
for a back condition.  He subsequently perfected his appeal 
in December 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for a back condition.

The Veteran contends that his current back condition is the 
result of his active duty service.  Specifically, he asserts 
that he injured his back in service and that he has 
experienced pain since that time.  However, no VA examination 
has been provided to determine the etiology of the Veteran's 
back condition.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when there is: 
(1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

A review of the claims file reflects that the Veteran has 
been diagnosed with degenerative disc disease of the lumbar 
and cervical spine, as confirmed by MRI results.

The Veteran asserts that he has experienced chronic back pain 
since service.  Additionally, in March 2008, the Veteran 
submitted a statement from a fellow service member, T. C. C., 
asserting that the Veteran had experienced a back injury in 
service.  Specifically, T. C. C. reported seeing a piano fall 
on the Veteran, striking him in the lower back.  He also 
indicated that the Veteran was in pain and slept excessively 
for several days following the incident.  In July 2008, the 
Veteran also submitted a statement from his ex-wife, R. R.  
R. R. recalled that the Veteran had complained of back pain 
from the time they met in 1978, and that he had reported 
experiencing back pain prior to that.

In light of the above-referenced evidence, the Board finds 
that an examination and medical nexus opinion are necessary 
in order to properly resolve the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); see also McLendon, 
supra.  The examiner should specifically comment on an 
entrance examination report of medical history which 
indicates that the Veteran complained of long term back pain 
prior to service.  The examiner should address whether the 
Veteran's current back condition was caused by service or, 
alternatively, whether a pre-existing back condition was 
aggravated by service.

Additionally, in an October 2007 VCAA Notice Response, the 
Veteran indicated that he had been treated at the VA Medical 
Center (VAMC) in Columbia, Missouri and at the Community 
Based Outpatient Clinic (CBOC) in Fort Leonard Wood, 
Missouri.  However, the record is absent of any treatment 
records from the Fort Leonard Wood COBC and includes only a 
single MRI report from the Columbia VAMC.  VA has an 
obligation under the Veterans Claims Assistance Act of 2000 
to associate all relevant records in VA's possession with the 
claims file of a Veteran.  See 38 C.F.R. § 3.159 (2009).  As 
such, the AMC/RO must obtain any treatment records from the 
identified VA facilities.

Finally, in March 2008, the Veteran submitted a letter 
indicating that he had been awarded Social Security 
Administration (SSA) disability benefits.  The Veteran 
asserts that these benefits are related to his back 
disability.  However, there are no additional records from 
SSA contained in the claims file, nor is there any indication 
that VA attempted to obtain them.  Under the duty to assist, 
VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, to 
include SSA.  See 38 C.F.R. § 3.159(c)(2) (2009).  When VA 
has actual notice of the existence of records held by SSA 
that appear relevant to the claim before VA, VA has a duty to 
assist by requesting those records from SSA.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, the 
AMC/RO should attempt to obtain all relevant SSA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file any outstanding VA treatment records 
from the VAMC in Columbia, the COBC in 
Fort Leonard Wood, and any other VA 
facilities identified by the Veteran.

2.  Obtain and associate with the claims 
file all SSA records regarding the 
Veteran's disability claim and any medical 
records relied upon to make its decision.  
If, after making reasonable efforts, the 
AMC/RO cannot obtain these records, it 
must specifically document what attempts 
were made to obtain the records, and 
indicate in writing that further attempts 
to locate or obtain any government records 
would be futile.  The AMC/RO must then: 
(a) notify the Veteran of the records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

3.  The Veteran must be scheduled for a VA 
examination to determine the nature and 
etiology of his back condition.  The 
examiner must review pertinent documents 
in the Veteran's claims file in 
conjunction with the examination.  This 
must be noted in the examination report.

The examiner must state whether the 
Veteran currently has a back condition 
and, if so, whether it is at least as 
likely as not that such a disability was 
caused or aggravated (permanently 
increased in severity beyond the natural 
progression of the disorder) by his active 
duty service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for a back condition should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


